Judgment reversed on the law and the facts and a new trial granted, costs to abide the event. The direction of a verdict in favor of the plaintiff on the ground that the affidavit of Rogers was insufficient in law was error. The affidavit complies with section 92 of the Insurance Law. * The complaint, however, may not be dismissed since the proof in the case, which the trial court apparently deemed sufficient with respect to non-payment of the premium for 1926, is too unsatisfactory to warrant its being accepted as sufficiently establishing the fact of non-payment of that premium. (Civ. Prac. Act, § 374-a.) † Lazansky, P. J., Young, Kapper, Carswell and Tompkins, JJ., concur.

 Amd. by Laws of 1918, chap. 130.— [Rep.


 Added by Laws of 1928, chap. 532.— [Rep.